      Case 3:18-cv-00482-MMD-WGC Document 26 Filed 05/29/20 Page 1 of 1



1    CHRISTOPHER J. HICKS
     Washoe County District Attorney
2
     WADE CARNER
3    Deputy District Attorney
     Nevada State Bar Number 11530
4    One South Sierra Street
     Reno, Nevada 89501
5    wcarner@da.washoecounty.us
     (775) 337-5700
6
     ATTORNEYS FOR DEFENDANTS
7    DAVID CLEARWATER
     GERALD MARTIN
8    EMMANUEL FIGUEROA
9                                UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                  ***

12   CAMERON WELCH,
13                 Plaintiff,                          Case No. 3:18-cv-00482-MMD-WGC
14          vs.
                                                       ORDER OF DISMISSAL
15   CHUCK ALLEN, et. al.,
16                 Defendants.
17

18          Pursuant to the stipulation of the parties, this case is hereby dismissed with prejudice as
19   to Defendants DAVID CLEARWATER, GERALD MARTIN AND EMMANUEL FIGUEROA
20   pursuant to FRCP 41(a).
21          DATED this 29th day of May, 2020.
22          IT IS SO ORDERED
23                                                _________________________
                                                  MIRANDA M. DU
24                                                U.S. DISTRICT JUDGE
25

26




                                                     -1-
